          Case 1:20-cv-04336-MKV Document 10 Filed 07/01/20 Page 1 of 3


                                                                         USDC SDNY
                                                                         DOCUMENT
UNITED STATES DISTRICT COURT                                             ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                            DOC #:
                                                                         DATE FILED: 7/1/2020
 CLARKSON RECOVERY CORP.,

                            Plaintiff,
                                                                  1:20-cv-4336 (MKV)
                     -against-
                                                                         ORDER
 BOLEK RYZINSKI and LUKAS MACNIAK,

                            Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       The above-captioned case has been assigned to my docket. Ordinarily, the Court would

direct all parties to appear for an Initial Pretrial Conference, as described in the Court’s

Individual Rules of Practice in Civil Cases. However, in response to the spread of COVID-19

(coronavirus), the President of the United States has declared a national emergency, the Governor

of New York has banned large gatherings, and the Centers for Disease Control and Prevention

and other public health authorities have advised taking precautions to reduce the possibility of

exposure to the virus. In re Coronavirus/COVID-19 Pandemic [M10-468, 20MISC00155].

Accordingly, IT IS HEREBY ORDERED that the parties shall file a joint letter and Proposed

Case Management Plan in compliance with the Court’s Individual Rules by July 17, 2020. The

Court will determine whether to schedule a teleconference or simply issue a Scheduling Order

based on those submissions.

       IT IS FURTHER ORDERED that, in advance of filing the joint letter and Proposed Case

Management Plan, the parties shall confer to discuss the possibility of settlement for at least one

hour. The joint letter may not exceed 6 pages and must include the following:

       1. A brief statement of the nature of the case, the principal claims and defenses, and the

           major legal and factual issues that are most important to resolving the case;


                                                  1
         Case 1:20-cv-04336-MKV Document 10 Filed 07/01/20 Page 2 of 3



       2. A brief statement by the plaintiff, or by the defendant in removed cases, as to the

           basis of subject matter jurisdiction and venue, and a brief statement by each other

           party as to the presence or absence of subject matter jurisdiction and venue.

           Statements shall include citations to relevant statutes. In cases invoking the Court’s

           diversity jurisdiction, the parties should state both the place of incorporation and the

           principal place of business of any party that is a corporation, and the citizenship of all

           members, shareholders, partners, and/or trustees of any party that is a partnership,

           limited partnership, limited liability company, or trust;

       3. A statement of procedural posture, including

              a. A brief description of any (i) motions that have been made and decided, (ii)

                  motions that any party seeks or intends to file, including the principal legal

                  and other grounds in support of and opposition to the motion, (iii) pending

                  motions and (iv) other applications that are expected to be made at the

                  conference;

              b. A brief description of any discovery that has already taken place, and a brief

                  description of any discovery that the parties intend to take in the future; and

              c. A statement describing the status of any settlement discussions and whether

                  the parties would like a settlement conference; and

       4. Any other information the parties believe may assist the Court in resolving the action.

Any request for an extension shall be made by letter filed on ECF and must be received at least

48 hours before the deadline.




                                                 2
         Case 1:20-cv-04336-MKV Document 10 Filed 07/01/20 Page 3 of 3



       Both a model Case Management Plan and the Court’s Individual Rules are available at

https://nysd.uscourts.gov/hon-mary-kay-vyskocil.

SO ORDERED.
                                                   _________________________________
Date: July 1, 2020                                 MARY KAY VYSKOCIL
      New York, NY                                 United States District Judge




                                              3
